DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges the following data:
Parent Data
17690933, filed 03/09/2022 is a continuation of 16935989, filed 07/22/2020, now U.S. Patent #11294608 and having 1 RCE-type filing therein claims foreign priority to 2019-151408, filed 08/21/2019.
Information Disclosure statements
Applicant has no Information Disclosure statements (IDS) on file.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 2-19 are rejected under 35 U.S.C. 103 as being unpatentable over Saigusa (US 2017/0017447) in view of Kobayashi (US 2018/0267750).
Regarding claim 2, Saigusa discloses information processing apparatus (fig. 1 item 101, client computer) including a file generating application (fig. 13a, 13b and 13c, application generic printer description (GPD) files, [0026]) for providing image data and a print setting application for displaying a print setting screen and providing print setting values to be used for printing based on the image data, the information processing apparatus comprising (client computer 101 constitutes an application generic printer description (GPD) files for a file (image data) and touch panel application 3004 includes print setting UI 8500 (print setting application) for displaying a print setting UI screen and providing print setting information data (print setting values) print ticket inputted to be used for printing based on the file, the client computer 101 comprising, [0031]-[0041]): 
a controller configured to: 
cause a display to display a setting screen by using the file generating application (print setting UI 8500 is a simple print setting UI generated and displayed by the OS 210 based on a print capability 3202 and a print ticket 3102, [0033], ]0041]); 
obtain capability information of a printer that has been selected on the displayed screen (obtain print capability such as information of a list of print settings of a printer that has been selected on the displayed screen, [0033]-[0039], [0050]-[0055]); and 
Saigusa does not specifically disclose concept of cause the display to display, based on the obtained capability information, a print setting screen by using the print setting application.
However, Kobayashi specifically teaches concept of cause the display to display, based on the obtained capability information, a print setting screen by using the print setting application (system uses (obtains) capability information to display print setting using application 304, [0204])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Saigusa with concept of cause the display to display, based on the obtained capability information, a print setting screen by using the print setting application of Kobayashi.  One of ordinary skill in the art would have been motivated to make this modification in order to improve executing print driver corresponding to one or more image forming apparatuses, (Kobayashi, [0009])

Regarding claim 3, Saigusa discloses information processing apparatus (fig. 1 item 101, client computer), wherein the print setting screen is to be used for receiving a user instruction for setting the print setting values (print setting screen is for user to set setting information data, [0032]-[0044]).

Regarding claim 4, Saigusa discloses information processing apparatus (fig. 1 item 101, client computer), wherein the print setting screen is displayed based on a user instruction for selecting a predetermined object displayed on the screen (user selects printer to display print setting screen, [0032]-[0044]).

Regarding claim 5, Saigusa discloses information processing apparatus (fig. 1 item 101, client computer), wherein the capability information is obtained from a server system in which the capability information has been stored (capability information is obtained from client computer 101 system in which the capability information has been stored, [0033]-[0039], [0050]-[0055]).

Regarding claim 6, Saigusa discloses information processing apparatus (fig. 1 item 101, client computer), wherein the controller is further configured to: 
transmit the print setting values set by the print setting screen to the server system (client computer 101 receives print setting information data set on screen, [0035]-[0037], [0042]-[0047]).

Regarding claim 7, Saigusa discloses information processing apparatus (fig. 1 item 101, client computer), wherein the image data is to be printed by the printer (information processing apparatus and a printer 102 capable of receiving and printing print data in a page description language (PDL) format, [0030]).

Regarding claim 8, Saigusa discloses control method performed by an information processing apparatus (fig. 1 item 101, client computer) including a file generating application (fig. 13a, 13b and 13c, application generic printer description (GPD) files, [0026]) for providing image data and a print setting application for displaying a print setting screen, the control method comprising (client computer 101 constitutes an application generic printer description (GPD) files for a file (image data) and touch panel application 3004 includes print setting UI 8500 (print setting application) for displaying a print setting UI screen and providing print setting information data (print setting values) print ticket inputted to be used for printing based on the file, the client computer 101 comprising, [0031]-[0041]): 
obtaining capability information of a printer that has been selected on a screen displayed by the file generating application (obtain print capability such as information of a list of print settings of a printer that has been selected on the displayed screen, [0033]-[0039], [0050]-[0055]); and 
Saigusa does not specifically disclose concept of displaying, based on the obtained capability information, a print setting screen by using the print setting application.
However, Kobayashi specifically teaches concept of displaying, based on the obtained capability information, a print setting screen by using the print setting application (system uses (obtains) capability information to display print setting using application 304, [0204])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Saigusa with concept of displaying, based on the obtained capability information, a print setting screen by using the print setting application of Kobayashi.  One of ordinary skill in the art would have been motivated to make this modification in order to improve executing print driver corresponding to one or more image forming apparatuses, (Kobayashi, [0009])

Regarding claim 9, Saigusa discloses control method (fig. 1 item 101, client computer), wherein the print setting screen is to be used for receiving a user instruction for setting the print setting values (print setting screen is for user to set setting information data, [0032]-[0044]).

Regarding claim 10, Saigusa discloses control method (fig. 1 item 101, client computer), wherein the print setting screen is displayed based on a user instruction for selecting a predetermined object displayed on the screen (user selects printer to display print setting screen, [0032]-[0044]).

Regarding claim 11, Saigusa discloses control method (fig. 1 item 101, client computer), wherein the capability information is obtained from a server system in which the capability information has been stored (capability information is obtained from client computer 101 system in which the capability information has been stored, [0033]-[0039], [0050]-[0055]).

Regarding claim 12, Saigusa discloses control method (fig. 1 item 101, client computer), further comprising: transmitting the print setting values set by the print setting screen to the server system (client computer 101 receives print setting information data set on screen, [0035]-[0037], [0042]-[0047]).

Regarding claim 13, Saigusa discloses control method (fig. 1 item 101, client computer), wherein the image data is to be printed by the printer (information processing apparatus and a printer 102 capable of receiving and printing print data in a page description language (PDL) format, [0030]).

Regarding claim 14, Saigusa discloses non-transitory computer-readable storage medium storing a print setting application for causing an information processing apparatus including a file generating application (fig. 13a, 13b and 13c, application generic printer description (GPD) files, [0026]) to perform a method, the method comprising (client computer 101 constitutes an application generic printer description (GPD) files for a file (image data) and touch panel application 3004 includes print setting UI 8500 (print setting application) for displaying a print setting UI screen and providing print setting information data (print setting values) print ticket inputted to be used for printing based on the file, the client computer 101 comprising, [0031]-[0041]): 
obtaining capability information of a printer that has been selected on a screen displayed by the file generating application (obtain print capability such as information of a list of print settings of a printer that has been selected on the displayed screen, [0033]-[0039], [0050]-[0055]); and 
Saigusa does not specifically disclose concept of displaying, based on the obtained capability information, a print setting screen by using the print setting application.
However, Kobayashi specifically teaches concept of displaying, based on the obtained capability information, a print setting screen by using the print setting application (system uses (obtains) capability information to display print setting using application 304, [0204])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Saigusa with concept of displaying, based on the obtained capability information, a print setting screen by using the print setting application of Kobayashi.  One of ordinary skill in the art would have been motivated to make this modification in order to improve executing print driver corresponding to one or more image forming apparatuses, (Kobayashi, [0009])

Regarding claim 15, Saigusa discloses non-transitory storage medium (print setting screen is for user to set setting information data, would be obvious to include non-transitory storage medium, [0032]-[0044]), wherein the print setting screen is to be used for receiving a user instruction for setting the print setting values (print setting screen is for user to set setting information data, [0032]-[0044]).

Regarding claim 16, Saigusa discloses non-transitory storage medium (print setting screen is for user to set setting information data, would be obvious to include non-transitory storage medium, [0032]-[0044]), wherein the print setting screen is displayed based on a user instruction for selecting a predetermined object displayed on the screen (user selects printer to display print setting screen, [0032]-[0044]).

Regarding claim 17, Saigusa discloses non-transitory storage medium (print setting screen is for user to set setting information data, would be obvious to include non-transitory storage medium, [0032]-[0044]), wherein the capability information is obtained from a server system in which the capability information has been stored (capability information is obtained from client computer 101 system in which the capability information has been stored, [0033]-[0039], [0050]-[0055]).

Regarding claim 18, Saigusa discloses non-transitory storage medium the method further comprising (print setting screen is for user to set setting information data, would be obvious to include non-transitory storage medium further comprising, [0032]-[0044]): 
transmitting the print setting values set by the print setting screen to the server system (client computer 101 receives print setting information data set on screen, [0035]-[0037], [0042]-[0047]).

Regarding claim 19, Saigusa discloses non-transitory storage medium (print setting screen is for user to set setting information data, would be obvious to include non-transitory storage medium, [0032]-[0044]), wherein the image data is to be printed by the printer (information processing apparatus and a printer 102 capable of receiving and printing print data in a page description language (PDL) format, [0030]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	 
/FRANTZ BATAILLE/          Primary Examiner, Art Unit 2677